Title: From John Adams to John Quincy Adams, 5 September 1816
From: Adams, John
To: Adams, John Quincy



My ever dear Son
Quincy Sept. 5. 1816

Yesterday Noon Mr and Mrs. De Wint, arrived, in 48 hours from New York. They dined in that City on Monday and dined with me on Wednesday. Such is the facility and rapidity of Communication which Steam Boats Packetts and turnpikes have introduced. They presented to me the first of my great grandchildren that I have Seen of the four that have been given to me, one of whom has been taken away, and the others I Shall probably never See.
Caroline Elisabeth De Wint, born 30th. October 1815, tho’ a little fractious from Toothing is a pretty little active Sprightly Pett, Puppet Baby? What Shall I call her? And her Father Seems to be delighted with her as much as I am. I Shall have many a Gambot with her.
When I recollect, that I was 29 Years of Age when I married, and that I have now Such a Posterity of Children Grand Children and great Grand Chidren, I feel like a Patriarck. But while I look forward with So much pleasure, I cannot help looking backward on the Monuments of my Father Grandfather, Great grandfather and Great Great Great Great Grandfather, all of which are distinctly visible to this hour in the congregational Church Yard in Quincy. I enjoin it upon You, when you return to visit them. Let Us trace this Descent.
Great Great Grand Father—Henry
Great Grandfather Joseph Senior
Grand Father Joseph Junior
Father John,
Son John
Son John Quincy & others
Daughter Abigail Smith
Grand Daughter Abigail Caroline De Wint
Great Grand Daughter Caroline Elizabeth De Wint.
how many Generations. Let us See.
1. Henry,
2 Joseph Senior
3. Joseph Junior
3. John Senior
4 John Junior
5. Abigail
6. Caroline
7. Caroline Elizabeth, Seven Generations. You may trace others: if you think it worth while.
And what of all this? Nothing. Only that this ignoble Blood has not crept through Scoundrels. Not one of the List., which is more I believe than any noble royal or imperial Family in Europe can say for seven generations.
My three Grandaughters your three Neices are connected with three Gentlemen of Education Characters and Circumstances which deserve your Consideration. I hope you will preserve a good Understanding with them; though there will not probably ever be any very intimate Intercourse between You and them.
God bless you all! Devoutly prays.
A.